             Case 1:18-cv-00461-SAG Document 85 Filed 03/01/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

JEFF HULBERT, et al.                           *

        Plaintiffs                             *

        v.                                     *       Case No. 1:18-CV-00461-SAG

SGT. BRIAN T. POPE, et al.                     *

        Defendants                             *

*       *        *      *       *       *      *       *       *       *      *       *       *

    CONSENT MOTION TO EXTEND TIME FOR FILING REPLY MEMORANDUM

        Defendants, through their undersigned counsel, bring this consent motion to extend the

time for filing their reply memorandum and, in support thereof, state as follows:

        1.       Counsel for Plaintiffs have reviewed this motion and consent to the requested relief.

        2.       Defendants filed a motion for summary judgment on December 16, 2020. ECF 76.

Plaintiffs filed an opposition on February 10, 2021. ECF 83. Defendants’ reply memorandum is

currently scheduled to be filed on or before March 3, 2021. ECF 79.

        3.       After Plaintiffs’ filed their opposition, undersigned counsel was assigned new

matters with time-sensitive deadlines, including work on an appellate brief and a dispositive

motion, both due this week.

        4.       Undersigned counsel asked Plaintiffs’ counsel if they would consent to a two-week

extension of the time for filing a reply memorandum.

        5.       Plaintiffs’ counsel consented to the extension requested by Defendants.

        6.       A two-week extension will not cause prejudice to any party and will serve the

interests of justice.
            Case 1:18-cv-00461-SAG Document 85 Filed 03/01/21 Page 2 of 3



       7.       Defendants respectfully request an extension until March 17, 2021 to file a reply

memorandum.

       WHEREFORE, Defendants respectfully request that this Honorable Court modify the

deadline for filing a reply memorandum until March 17, 2021, and that this Court provide any

further relief as it may deem appropriate.


Respectfully submitted,


Brian E. Frosh                                      Brian E. Frosh
Attorney General of Maryland                        Attorney General of Maryland

/s/ John C. Fredrickson                             /s/ James N. Lewis
_________________________                           _________________________
John C. Fredrickson                                 James N. Lewis
Federal Bar No. 02566                               Federal Bar No. 30220
Assistant Attorney General                          Assistant Attorney General
Department of General Services                      Office of the Attorney General
300 West Preston Street, Suite 608                  200 Saint Paul Place, 20th Floor
Baltimore, Maryland 21201                           Baltimore, Maryland 21202
john.fredrickson@maryland.gov                       jlewis@oag.state.md.us
Telephone: (410) 767-1825                           Telephone: (410) 576-7005
Facsimile: (410) 333-7654                           Facsimile: (410) 576-6955
Attorneys for Defendant                             Attorneys for Defendant
Col. Michael Wilson                                 Sgt. Brian T. Pope




                                                2
          Case 1:18-cv-00461-SAG Document 85 Filed 03/01/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of March 2021, a copy of the foregoing Consent

Motion to Extend Time for Filing Reply Memorandum and Proposed Order were served

electronically via CM/ECF to:


Cary Johnson Hansel, III, Esquire
Federal Bar No. 14722
cary@hansellaw.com
Erienne Sutherell, Esquire
Federal Bar No. 20095
esutherell@hansellaw.com
Justin Stefanon, Esquire
Federal Bar No. 20087
jstefanon@hansellaw.com
HANSEL LAW, P.C.
2514 North Charles Street
Baltimore, Maryland 21218
Attorneys for Plaintiffs



/s/ John C. Fredrickson                         /s/ James N. Lewis
_____________________________________           ___________________________________
John C. Fredrickson                             James N. Lewis




                                            3
